      Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
UNITED STATES OF AMERICA            :
                                    :
     -against-                      :            No. 14 Cr. 620 (JFK)
                                    :
RAMESH SESHAN,                      :              OPINION & ORDER
                                    :
                    Defendant.      :
------------------------------------X
APPEARANCES

FOR DEFENDANT RAMESH SESHAN:
     Annalisa Mirón
     FEDERAL DEFENDERS OF NEW YORK

FOR THE UNITED STATES OF AMERICA:
     Andrew A. Rohrbach
     U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK

JOHN F. KEENAN, United States District Judge:

     Before the Court is an emergency motion by Ramesh Seshan

for a sentence reduction to time served and his immediate

release from the Federal Medical Center, Devens in Ayer,

Massachusetts (“FMC Devens”), or, in the alternative, for

immediate transfer to home confinement, due to Seshan’s serious

underlying health issues, including his end-stage renal failure

requiring dialysis, and the threat he faces from the

Coronavirus, COVID-19 (“COVID-19”).       The Government opposes

Seshan’s motion as procedurally barred because his earlier

petition under the applicable statute, 18 U.S.C. §

3582(c)(1)(A)(i), which was filed in July 2019, did not raise

COVID-19 as a justification for compassionate release, and



                                    1
      Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 2 of 13



substantively meritless because Seshan’s preexisting medical

conditions, the circumstances of his incarceration, and the 18

U.S.C. § 3553(a) sentencing factors do not warrant a

modification to his term of imprisonment.

     For the reasons set forth below, Seshan’s motion is DENIED.

     I.   Background

     On September 16, 2014, Seshan was charged in a two-count

information with conspiracy to distribute and possession with

intent to distribute 280 grams or more of crack cocaine over a

15-year period from 1998 until 2013, in violation of 21 U.S.C.

§§ 846 and 841, and discharging a firearm during and in relation

to a drug trafficking crime, in violation of 18 U.S.C. § 924.

(Information, ECF No. 11.)     Seshan pleaded guilty to the first

count on May 28, 2015.    However, at his allocution, Seshan

“acknowledge[d] that the [G]overnment would have been able to

prove that on December 4th of 2013 I shot an individual in the

buttocks after an argument in the area of Burke Avenue and

Holland Avenue, which was an area where I sold drugs[.]”           (Plea

Tr. at 12:24–13:3, ECF No. 22.)

     Seshan’s sentencing occurred on February 3, 2016, during

which the Court found a Guidelines incarceration range of 151

months to 188 months, with a mandatory minimum of 120 months.

(Sent. Tr. at 8:23–24, ECF No. 29.)       The Court sentenced Seshan

to the mandatory minimum, “the lowest I can,” in light of


                                    2
      Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 3 of 13



Seshan’s end-stage renal failure, which necessitated kidney

dialysis three times per week, and his record of good conduct

during the approximately 18 months of incarceration he had

already served.    (Id. at 9:17–23.)     The Court directed the

Federal Bureau of Prisons (“the BOP”) to continue providing

Seshan with dialysis treatment for his kidney condition and

“strongly recommend[ed]” that he be placed on the kidney

transplant list.    (Id. at 9:25–10:7; Judgment at 2, ECF No. 27.)

To date, Seshan has served almost six years of his 10-year

sentence.   With credit for good time, the BOP estimates that he

will be released on December 18, 2022. See Find an Inmate, Fed.

Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited

May 5, 2020).

     Seshan is 47 years old and he suffers from anemia,

hypertension, and sleep apnea in addition to the renal failure.

Seshan is currently serving his sentence at FMC Devens where, as

of May 5, 2020, one inmate had tested positive for, and later

died from, COVID-19. See COVID-19 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited May 3, 2020).

     On April 7, 2020, Seshan submitted a pro se motion for

compassionate release pursuant to the First Step Act, 18 U.S.C.

§ 3582(c)(1)(A)(i), on the grounds that his deteriorating health

conditions and rehabilitative efforts constitute “extraordinary

and compelling reasons” to reduce his sentence.         (Mot. for


                                    3
      Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 4 of 13



Compassionate Release (Mar. 24, 2020), Ex. A to Letter from

Annalisa Mirón, Assistant Fed. Def., to Hon. John F. Keenan

(Apr. 13, 2020), ECF No. 34-1.)      The Court forwarded Seshan’s

pro se motion to the Federal Defenders of New York, who entered

a notice of appearance on his behalf that same day.          (Notice of

Appearance (Apr. 7, 2020), ECF No. 31.)        On April 13, 2020,

Seshan’s counsel filed a supplemental letter in support of his

request for compassionate release.       (Letter from Annalisa Mirón,

Assistant Fed. Def., to Hon. John F. Keenan (Apr. 13, 2020), ECF

No. 34.)   Seshan’s counsel argued that the growing COVID-19

pandemic provided additional grounds for compassionate release

and urged the Court to reduce Seshan’s sentence or order his

immediate transfer to home confinement for the remainder of his

term of incarceration.    (Id.)

     On April 15, 2020, the Government filed a letter explaining

that the BOP had cleared Seshan for transfer to home confinement

pursuant to 18 U.S.C. § 3624(c)(2), subject to the BOP’s

satisfaction that he would be able to obtain adequate healthcare

in the community.   (Letter from Andrew A. Rohrbach, Assistant

United States Attorney, to Hon. John F. Keenan (Apr. 15, 2020),

ECF No. 35.)   However, on April 21, 2020, the Government

notified the Court that the BOP had reversed its decision to

place Seshan in home confinement.       (Letter from Andrew A.

Rohrbach, Assistant United States Attorney, to Hon. John F.


                                    4
        Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 5 of 13



Keenan (Apr. 21, 2020), ECF No. 37.)         Although the Government’s

letter did not specify exactly why the BOP had reversed itself,

the Government’s opposition, which was filed the following day,

explained that the BOP had initially highlighted Seshan as a

candidate for home confinement based on the understanding that

he had committed a non-violent drug conspiracy offense.             (Letter

from Andrew A. Rohrbach, Assistant United States Attorney, to

Hon. John F. Keenan at 3–4 (Apr. 22, 2020) (“Opp’n”), ECF No.

39.)    Upon closer review of Seshan’s file, however, the BOP

realized that his criminal conduct also included discharging a

firearm into another person.        (Id. at 4.)    Accordingly, the BOP

had concluded that Seshan was not an appropriate candidate for

transfer to home confinement.        (Id.; see also Mem. from William

P. Barr, Attorney Gen., to Dir. of Bureau of Prisons,

Prioritization of Home Confinement as Appropriate in Response to

COVID-19 Pandemic (Mar. 26, 2020),

https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement.p

df (recommending home confinement for “at-risk inmates who are

non-violent and pose minimal likelihood of recidivism”).)

       The Government likewise opposed Seshan’s request for

compassionate release on the grounds that his offense conduct

was serious and involved an act of violence.           (Opp’n at 11–12.)

The Government also argued that the Court lacks the authority to

consider Seshan’s arguments regarding the threat of COVID-19 and


                                      5
      Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 6 of 13



his rehabilitation efforts because Seshan did not raise these

arguments in his 2019 petition to the BOP.        (Id. at 6–9.)

Accordingly, the Government argued, Seshan did not first fully

exhaust his administrative rights with respect to these grounds

for compassionate release.     (Id.)    The Court, however, need not

reach this argument because it concludes that a reduction of

Seshan’s sentence is not warranted.

     Seshan’s counsel filed a reply on April 27, 2020.          (Letter

from Annalisa Mirón, Assistant Fed. Def., to Hon. John F. Keenan

(Apr. 13, 2020), ECF No. 42.)      The motion was heard during a

telephonic conference on April 30, 2020.        At the Court’s

request, following the telephonic conference, the Government and

Seshan’s counsel provided additional information to the Court

regarding the conditions of Seshan’s incarceration at FMC Devens

and his release plan.

     II.   Discussion

     18 U.S.C. § 3582(c)(1)(A) authorizes a court to modify a

term of imprisonment “upon motion of the [BOP], or upon motion

of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring

a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Where this exhaustion requirement is satisfied, a court may


                                    6
      Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 7 of 13



reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).          In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id. §

3582(c)(1)(A).   “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would

undermine the goals of the original sentence.’” United States v.

Daugerdas, No. 09 Cr. 581 (WHP), 2020 WL 2097653, at *4

(S.D.N.Y. May 1, 2020) (alterations in original) (quoting United

States v. Ebbers, --- F. Supp. ---, No. 02 Cr. 11443 (VEC), 2020

WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020)).

     The U.S. Sentencing Commission (“the Commission”) is tasked

with “promulgating general policy statements regarding the

sentencing modification provisions in section 3582(c)(1)(A) . .

. [to] describe what should be considered extraordinary and

compelling reasons for sentence reduction.” 28 U.S.C. § 994(t);

see also Ebbers, 2020 WL 91399, at *4.       As relevant here, the

Commission’s policy statement and corresponding commentary

provide that extraordinary and compelling reasons may exist

where (1) “[t]he defendant is suffering from a terminal


                                    7
       Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 8 of 13



illness;” (2) the defendant is “suffering from a serious

physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover;” or (3) “there exists in

the defendant’s case an extraordinary and compelling reason

other than, or in combination with, the reasons described

[above].” U.S. Sentencing Guidelines Manual (U.S.S.G.) §

1B1.13(1)(A) & cmt. n.1(A), (D) (U.S. Sentencing Comm’n 2018). 1

The defendant, however, must not be “a danger to the safety of

any other person or to the community.” Id. § 1B1.13(2).

“Rehabilitation of the defendant alone shall not be considered

an extraordinary and compelling reason.” 28 U.S.C. § 994(t); see

also U.S.S.G. § 1B1.13 cmt. n.3.

     Here, the second and third factors support Seshan’s

request. 2   Although the BOP has not designated him a medically


1 Section 1B1.13 of the Guidelines Manual references only a “motion of
the Director of the Bureau of Prisons” because it has not yet been
updated to reflect the First Step Act, which allows a defendant to
move for compassionate release on his or her own. Nevertheless,
“there is no indication in the text or the [Commission]’s policy
statements that the identity of the movant should affect the meaning
of the phrase ‘extraordinary and compelling reasons.’ Thus, U.S.S.G.
§ 1B1.13’s descriptions of ‘extraordinary and compelling reasons’
remain current, even if references to the identity of the moving party
are not.” Ebbers, 2020 WL 91399, at *4.
2 The Court need not decide whether Seshan suffers from a terminal
illness because the second and third factors alone could give rise to
the requisite “extraordinary and compelling reasons” for release.
However, the Court notes that the BOP, in considering Seshan’s
application for compassionate release on the grounds that he suffers


                                     8
      Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 9 of 13



“high-risk” inmate with respect to COVID-19, Seshan’s claim that

he is at heightened risk of serious illness or death if he

contracts the virus is plausible given his end-stage renal

failure and hypertension. See People Who Are at Higher Risk for

Severe Illness, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited May 5,

2020) (listing chronic kidney disease requiring dialysis as an

elevated risk factor for a severe case of COVID-19).          “The

nature of prisons—crowded, with shared sleeping spaces and

common areas, and often with limited access to medical

assistance and hygienic products—put those incarcerated inside a

facility with an outbreak at heightened risk.” United States v.

Park, No. 16 Cr. 473 (RA), 2020 WL 1970603, at *2 (S.D.N.Y. Apr.

24, 2020) (collecting sources).

     Nevertheless, after considering the 3553(a) factors,

including the nature and circumstances of Seshan’s offense and



from “end-state organ disease,” determined that “[t]here is no
indication your life expectancy, given your current condition and
treatment plan, . . . meet[s] the criteria for a [reduction in
sentence] for a terminal medical condition.” (Part B Response by Ian
Connors, Adm’r Nat’l Inmate Appeals (Jan. 21, 2020), Ex. A to Letter
from Annalisa Mirón, Assistant Fed. Def., to Hon. John F. Keenan (Apr.
13, 2020), ECF No. 34-1.) Cf. United States v. Goode, No. 14 Cr. 810
(CM), 2020 WL 58272, at *6 (S.D.N.Y. Jan. 6, 2020) (denying motion for
compassionate release where “[t]he ‘terminal’ nature of [the
defendant]’s condition is no different than it was when this Court
imposed sentence—she had been diagnosed with ‘end stage kidney
disease’ and was receiving dialysis”).


                                    9
     Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 10 of 13



his history and characteristics, 18 U.S.C. § 3553(a)(1), as well

as the need for the sentence imposed and the kinds of sentences

available, id. § 3553(a)(2)–(3), the Court finds that reducing

Seshan’s term of incarceration would not be “consistent with

applicable policy statements issued by the Sentencing

Commission,” id. § 3582(c)(1)(A)(i), nor would it be supported

by the “factors set forth in section 3553(a),” id. §

3582(c)(1)(A).   Accordingly, Seshan’s motion must be denied.

     First, the Court cannot find that Seshan “is not a danger

to the safety of any other person or to the community,” as the

Court must before it may reduce a term of imprisonment or modify

a sentence to one of home confinement. U.S.S.G. § 1B1.13(2).

Here, the underlying conduct that led to Seshan’s incarceration

gravely endangered the safety of the community—and directly

endangered the life of at least one individual.         Indeed, at his

allocution, Seshan admitted to selling crack cocaine in the

Bronx for approximately 15 years, during which he shot an

individual in the buttocks after an argument.        (Plea Tr. at

12:18–13:3, ECF No. 22.)    Further, the Presentence Investigation

Report (“the PIR”) explained that Seshan’s record includes

convictions in 2011, 2007, 2006, and 2001, for drug offenses

involving the sale or possession of a controlled substance; and

a conviction in 2002, for criminal possession of a loaded

firearm.   (Revised Final Presentence Investigation Report ¶ 11


                                   10
     Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 11 of 13



(Feb. 9, 2016), ECF No. 28.)     The PIR also explained that Seshan

shot the victim in this case in December 2012, after they had

entered into an argument, Seshan pulled out a gun, and the

victim ran away.   (Id. ¶ 13 n.1.)

     Second, the circumstances of Seshan’s incarceration at FMC

Devens, and the extra precautions the BOP represents it is

taking to protect inmates from COVID-19, weighs against his

argument that the instant public health emergency warrants

Seshan’s immediate release.     Based on its conversations with the

BOP, the Government represents that the one inmate at FMC Devens

who tested positive for COVID-19 was placed in an isolation unit

to ensure that the virus was not transmitted to anyone else.

Tragically, according to the BOP’s website, the inmate appears

to have died since the Court heard argument on Seshan’s motion.

See COVID-19 Cases, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited May 5, 2020).

Prior to the inmate’s death, however, the BOP explained to the

Government that Seshan has not been housed in the same unit as

the inmate who tested positive for COVID-19 since at least

August 2019—well before the virus appears to have infected

anyone in the United States.     Further, of the 12 other inmates

at FMC Devens who were tested for COVID-19, none tested

positive.   The Court recognizes that Seshan and several other

inmates in his unit must leave the prison multiple times each


                                   11
     Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 12 of 13



week to undergo kidney dialysis, and under these circumstances

it is possible that he may be exposed to COVID-19 while

incarcerated.   Seshan’s release plan, however, would still

require similar such outpatient dialysis treatment, thereby

potentially exposing him to the same risk of contracting the

virus.

     Finally, and decisive here, application of the § 3553(a)

sentencing factors does not favor Seshan’s early release.          Here,

the factors that weigh in Seshan’s favor, such as his exemplary

behavior in prison, both before and after sentencing, and the

need to provide him with necessary medical care, are outweighed

by the combined force of “the nature and circumstances of the

offense” and the need for the sentence imposed to “reflect the

seriousness of the offense,” “promote respect for the law,”

“provide just punishment for the offense,” “afford adequate

deterrence to criminal conduct,” and “protect the public from

further crimes of the defendant.” 18 U.S.C. § 3553(a).          Indeed,

the Court cited Seshan’s excellent disciplinary history and his

medical needs as grounds for his original below-Guidelines

sentence.   Accordingly, converting Seshan’s 10-year term of

incarceration to one of home confinement, when he has served

less than six years of that sentence, would disserve these

important sentencing factors. See, e.g., United States v.

Walter, No. 18 Cr. 834 (PAE), 2020 WL 1892063, at *3 (S.D.N.Y.


                                   12
     Case 1:14-cr-00620-JFK Document 45 Filed 05/06/20 Page 13 of 13



Apr. 16, 2020) (denying, as inconsistent with the § 3553(a)

factors, compassionate release to a defendant with serious

medical issues whose offense conduct gravely endangered the

safety of the community); United States v. Andrews, No. 16 Cr.

378 (AT), 2020 WL 1847861, at *2 (S.D.N.Y. Apr. 10, 2020)

(denying compassionate release to a medically “high risk”

defendant whose offense conduct did not satisfy U.S.S.G. §

1B1.13(2)).

     III.    Conclusion

     For the reasons set forth above, Seshan’s motion for

reduction in sentence or home confinement pursuant to the First

Step Act, 18 U.S.C. § 3582(c)(1)(A), is DENIED.

     The Clerk of Court is directed to terminate the motions

docketed at ECF Nos. 34 and 37.

SO ORDERED.

Dated:      New York, New York
            May 6, 2020




                                   13
